An unpub|ish¢‘ld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREME COURT OF THE STATE OF NEVADA

 

osvALDo LoPEz,   NO. @2335

Appellant,

NEVADA DEPARTl\/.[ENT OF F § L E 

§ORRECTIONS, APR 2 9 2013
espondent.

TRAC|E K. L|NDEMAN
CLE PR E OURT

DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a proper person appeal from a district court order
dismissing an appeal from the justice court. Our review of the documents
submitted to this court pursuant to NRAP 3(§) reveals a jurisdictional
defect. Specifically, district courts have final appellate jurisdiction over
cases arising in the justice courts. Nev. Const. art. 6, § 6; see also Wczugh
v. Cczsazza, 85 Nev. 520, 521, 458 P.Zd 359, 360 (1969). Accordingly, we
conclude that we lack jurisdiction over this appeal, and we

ORDER this appeal DlSl\/HSSED.

 

ibbons

D»fz/;  § ij ‘@g;§l;n,.]_

Douglas ' l Saitta

cc: Hon. James Todd Russell, District Judge
Osvaldo Lopez
Attorney General/Carson City
Carson City Clerk

SuPREME Coum
oF
NEvAnA

(O) 1947A